DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants rendered moot the prior art rejection of record by deleting the “substituted heteroaryl” embodiment from variable R3 of base claims 1 and 10.
The Examiner responded in this Office Action by extending the Markush search to another species of genus Formula I of base claims 1 and 10, wherein n is 1; R1 is N(R4)(R5), wherein R4 is H; R5 is any one of heteroaryl (bicyclic); substituted heteroaryl (if one views the bicyclic ring as a form of substituent), heterocycle (bicyclic) or substituted heterocycle (if one views the bicyclic ring as a form of substituent); m is 3; X is -CH2-; p is 1; R2 and R3 are each H.  See prior art rejection, below.
Note that the full scope of base claims 1 and 10 have not yet been searched in accordance with Markush search practice.  Double patent and prior art has only been searched for Applicants’ elected species of claims 1 and 10 and the Markush search extensions of species of genus Formula I of claims 1 and 10 as defined in this and previous Office Actions.
Recall there is an active and maintained Restriction Requirement and Election of Species Requirement.  Therefore, Markush search practice (Election of Species Requirement) applies to Applicants’ elected Group I claims.
The elected and extended Markush searches to date read on elected Group I claims 1-8 and 10-11.
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of genus Formula I of Group I, there being no allowable generic or linking claim.  Furthermore, claims 12-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2019.
Additional prior art / Markush search extensions will not be conducted in After Final as that would constitute additional searching and/or consideration (not permitted for Markush prior art search extensions in After Final).  Please file a RCE for Markush search practice to resume on additional species of genus Formula I of base claims 1 and 10.
The Examiner envisions many more rounds of RCE to extend (Markush search practice) the prior art and double patent art searches to all species of genus Formula I of base claims 1 and 10 and then repeat it after rejoinder for withdrawn Group II base claim 12.
Current Status of 15/757,716
This Office Action is responsive to the amended claims of February 23, 2022.
Claims 1-8 and 10-11 have been examined on the merits.  Claims 1 and 10 are currently amended.  Claims 2-7 and 11 are original.  Claim 8 is previously presented.
Priority
Applicants identify the instant application, Serial #:  15/757,716, filed 03/06/2018, and having 2 RCE-type filings therein, as a national stage entry of PCT/US16/50944, International Filing Date: 09/09/2016, which claims priority from U.S. Provisional Application 62/215,997, filed 09/09/2015.
The effective filing date is the International Filing Date of September 9, 2016.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 23, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/23/2022.
The amendment to the Specification (page 49) filed 02/23/2022 is formally received and approved.  The Office is instructed to enter this amendment into the record.  Therefore the objection for hyperlink language in the Specification (see paragraph 15 in previous Office Action) is withdrawn.
Applicants deleted the “substituted heteroaryl” embodiment from variable R3 of base claims 1 and 10 thereby rendering moot the prior art rejection (see paragraphs 16-20 of previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 1189531-03-0.  First made available to public/entered into STN:  22 October 2009).
The reference ACS teaches the compound:  
    PNG
    media_image1.png
    243
    445
    media_image1.png
    Greyscale
 (see ACS reference enclosed with this Office Action), which is a compound of instant genus Formula I, wherein n is 1; R1 is N(R4)(R5), wherein R4 is H; R5 is any one of heteroaryl (bicyclic); substituted heteroaryl (if one views the bicyclic ring as a form of substituent), heterocycle (bicyclic) or substituted heterocycle (if one views the bicyclic ring as a form of substituent); m is 3; X is -CH2-; p is 1; R2 and R3 are each H.  This anticipates claims 1, 3, and 6.
Furthermore, this compound would not exist in isolation in nature but rather as a group/composition of like compounds, thereby anticipating claim 10.
This prior art rejection is properly made FINAL due to an extended Markush search.
Conclusion
Claims 2, 4-5, 7-8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The disposition of these claims will likely change once Applicants overcome the prior art rejection (above) and require Examiner to extend the Markush search in RCE to another species of genus Formula I from base claims 1 and 10.  A prior art rejection based on that Markush search extension could reject one or more of claims 2, 4-5, 7-8, and 11.
Claims 1, 3, 6, and 10 are not presently allowable as written.
Embodiment b) of claims 1 and 10 remains free of the prior art.  See paragraph 26 of previous Office Action.
A prior art search for the Markush search extension (defined, above) retrieved an applicable prior art reference.  See “SEARCH 6” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Furthermore, a review of the elected species and Markush search extensions to date filtered by the instant application’s inventor/assignee/owner names did not retrieve any double patent references in the “SEARCH 6” STN search results.
Moreover, a review of the elected species and Markush search extensions to date filtered by the instant application’s inventor/assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625